DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 3/18/2021, the following has occurred: Claim(s) 1-16, and 18 have been amended. Claim(s) 19 have been newly added. Claim(s) 14 have been withdrawn from consideration.
Claim(s) 1-13, 15-19 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Claim 5 recites the limitation “equidistant holes” in “the array includes three or four nearby equidistant holes.” It is interpreted by the examiner that “equidistant holes” means that all the holes are equidistant from at least one other hole (e.g. a linear array or rectangular array) and not that every hole must have the same distant from every other hole (e.g. three holes arranged in a equilateral triangle fashion).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the term "full" in claim 1 means.  The term "full" is not defined by the claim, the specification only mentions “full workpiece material” once in par. 8 and it does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
One interpretation of “first type of holes drilled into full workpiece material” is that the hole drills through the full depth of the workpiece. Another interpretation could be that the workpiece material fully encompasses the drill when the hole is being made. Another interpretation could be that the workpiece has not been previously drilled/machined before being drilled by the first hole.
The term "nearby" in claim 1 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for 
The terms “machining parameter,” “parameter set,” and “process parameter,” in claims 9-10, 12, and 16 renders the claims indefinite. The terms are not defined by the claim and the specification appears to use the terms interchangeably, see specification par. 75, 76, and 77. It is not clear if the terms are supposed to be referring to the same parameter set or a different one. For the purpose of examination, “machining parameter,” “parameter set,” and “process parameter,” are interpreted as –any parameters used in the machining of holes--.
Claim 19 recites the limitation “an electrode.” It is unclear if this “electrode” is the same “tool electrode” cited in claim 1. For the purpose of examination, it will be interpreted as –the tool electrode--.
Claims 2-8, 11, 13, 15, and 17-18 are rejected due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luketic et al. (US 20160193667).

Regarding claim 1, Luketic discloses an electrical machining method (method used for manufacturing cooling holes, where known conventional methods include electrochemical  methods, par. 4), for drilling of holes in a workpiece (cooled airfoil 1) by means of a tool electrode (tool is used for drilling holes, par. 19), wherein the method comprises drilling holes in at least two different process conditions, 
- wherein first type of holes (non-penetrating hole 20 and 30, Fig. 21) are drilled into full workpiece material, whereby the workpiece material entirely surrounds the radial circumference of the tool electrode (where the airfoil wall 2 surrounds the radial circumference of the holes 20 and 30 until the distal end 22, Fig. 26; where the broadest reasonable interpretation of “entirely surrounds” can include material that surrounds just the radial circumference but not along the entire length) and 
- wherein a second type of hole (penetrating hole 40, Fig. 21 and Fig. 27, par. 63) is drilled into the workpiece material partially surrounding the electrode radial circumference, such that the second type hole connects two adjacent first type holes (penetrating hole 40 connects hole 20 and 30, see annotated drawing, Fig. 21), 
- wherein the holes are blind holes or through holes (penetrating hole 40, par. 63, see annotated drawing below); and 
two of the first type of holes are nearby each other and the nearby holes are drilled nto the full workpiece material (non-penetrating hole 20 and 30 are nearby each other and drilled into the workpiece, Fig. 21).

    PNG
    media_image1.png
    666
    899
    media_image1.png
    Greyscale

Regarding claim 2, Luketic discloses the electrical machining method according to claim 1, wherein a distance between the axes of said two nearby holes of first type is set such that it is larger than the diameter of the holes of first type (the distance between holes 20 and 30 is greater than their diameter, Fig. 22).  
Regarding claim 3, Luketic discloses the electrical machining method according to claim 1, wherein a distance between the axes of said two nearby holes of first type is set such that: 
- it is smaller than twice the diameter of the holes of first type (distance between holes 20 and 30 is less than the sum of their diameters, see Fig. 21 below), or 
- it is smaller than the sum of the diameter of the holes of first type and the diameter of the holes of second type
Regarding claim 13, Luketic discloses the electrical machining method according to Claim 1, wherein at least one finishing machining step is applied, whereas the at least one finishing machining step comprises one or more of: EDM milling, EDM die sinking, a third type drilling holes and a lateral machining (in the final step residual material is removed by milling, par. 63; where the broadest reasonable interpretation of lateral machining means moving the tool in the lateral direction during machining, and one of ordinary skill in the arts would know that milling would involve lateral motion of the machining tool).
Regarding claim 18, Luketic discloses the electrical machining device or apparatus performing the electrical machining method according to claim 1 (Luketic discloses using electrochemical methods which inherently requires an electrical machining apparatus).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinert (US 20160333697) in view of Kayanuma (US 20170235289).
Regarding claim 1, Steinert teaches an electrical machining method (methods used for manufacturing blisk include electrochemical discharge methods, par. 40), for drilling of holes in a workpiece (gas turbine rotor 1) by means of a tool electrode (drilling tool 4), wherein the method comprises drilling holes in at least two different process conditions, 
- wherein first type of holes (bore 11 and 23) are drilled into full workpiece material, whereby the workpiece material entirely surrounds the radial circumference of the tool electrode (bore 11 and 23 are produced first, where it is understood that the workpiece fully surrounds the radial circumference of bore 11 and 23 when they are initially drilled, par. 60) and 
- wherein a second type of hole (bore 12) is drilled into the workpiece material partially surrounding the electrode radial circumference (where bore 12 overlaps with bore 11, therefore only part of the workpiece surrounds bore 12, par. 52) 
- wherein the holes are blind holes or through holes (the bores are made to form a slot for producing the pressure and suction sides of blades, which is understood by the examiner to be blind holes with their bore axis perpendicular to the axis of the rotor, abstract, see annotated drawing [1]; where one of ordinary skill in the art would understand that blind holes would be used to produce the blades of a rotor when drilling from the radially outer shell, par. 57); and 
two of the first type of holes are nearby each other and the nearby holes are drilled nto the full workpiece material (bore 11 and 23 are nearby each other, Fig. 1).
However, Steinert does not teach that the second type hole connects two adjacent first type holes.
	Kayanuma teaches a groove generating program for drilling hard to cut material (par. 4) that teaches that the second type hole connects two adjacent first type holes (holes h2 are drilled after the first set of priority holes h1, where the holes h2 connects the holes h1, par. 41, Fig. 2(3); see annotated drawing [2]).


    PNG
    media_image2.png
    266
    482
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    442
    media_image3.png
    Greyscale

Regarding claim 2, Steinert does not teach wherein a distance between the axes of said two nearby holes of first type is set such that it is larger than the diameter of the holes of first type
 Kayanuma teaches wherein a distance between the axes of said two nearby holes of first type is set such that it is larger than the diameter of the holes of first type (determination of h1 holes is set such that the holes must be 2R + a or greater, where R is the radius of the holes, par. 40, Kayanuma; see annotated drawing below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and set the distance between two first type holes larger than their diameters. Doing so would allow for a more even load (i.e. uniform removal stock) on the machining tool and promote stable machining (uniform removal stock, par. 46, where removal stock is understood by the examiner to mean the overlap of material being drilled and the machining tool (Fig. 11, Kayanuma); and a uniform removal stock is when the tool is drilling in an area where the material fully encompasses the tool (par. 46, first hole in Fig. 11, Kayanuma), whereas a non-uniform removal stock is where the tool is drilling in an area that is partially opened due to a previously drilled hole; and for a uniform removal stock the drilling is more stable due to the even load (par. 46, Kayanuma)). 

    PNG
    media_image4.png
    505
    562
    media_image4.png
    Greyscale

Regarding claim 3, Steinert teaches the electrical machining method according to claim 1, except wherein a distance between the axes of said two nearby holes of first type is set such that: - it is smaller than twice the diameter of the holes of first type, or - it is smaller than the sum of the diameter of the holes of first type and the diameter of the holes of second type 
Kayanuma teaches wherein a distance between the axes of said two nearby holes of first type is set such that: - it is smaller than twice the diameter of the holes of first type, or - it is smaller than the sum of the diameter of the holes of first type and the diameter of the holes of second type (2R + a is used to calculate what is considered an h1 hole, where “a”, the margin, can fall between the range of 0 to R, which means the maximum distance between h1 holes is 2R + margin = 3R which is smaller than twice the diameter (i.e. 4R), where R is the radius of the holes, par 40, Kayanuma; see annotated drawing above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the 
Regarding claim 4, Steinert teaches wherein a cavity, a slot (slots 10, Fig. 1, Steinert) or a groove is generated by drilling of a plurality of blind holes of first type (where one of ordinary skill in the art would understand that blind holes would be used to produce the blades of a rotor when drilling from the radially outer shell, par. 57, Steinert).
However, Steinert does not teach a cavity, a slot, or a groove is generated…by drilling of a blind holes of second type between said two nearby holes of first type.
Kayanuma teaches a cavity, a slot, or a groove is generated…by drilling of a blind holes of second type (holes h2 are drilled after the first set of priority holes h1, where the holes h2 connects the holes h1, par. 41, Fig. 2(3)). Additionally, one of ordinary skill in the art would understand that the h2 holes generated by the groove program (Kayanuma) would be blind holes in order to produce the blades of a rotor by drilling from the radially outer shell, par. 57, Steinert). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and generate slots with blind first and second holes. Doing so would have the benefit of being able to machine hard to cut material and reduce machining time by using the groove generating program to automatically calculate the number and order of holes based on a desired cusp height (par. 4 and 7, Kayanuma).
Regarding claim 5, Steinert does not teach wherein that a cavity, a slot or a groove is generated by drilling of an array of blind holes of first type whereas the array includes three or 
Kayanuma teaches wherein that a cavity, a slot or a groove is generated by drilling of an array of blind holes (an array of blind holes h1, Fig. 2(3), Kayanuma) of first type whereas the array includes three or four equidistant holes (where there are four holes of h1 type: hr, h11, h12, and h13, which are equidistant from the preceding hole, Fig. 2 (2), Kayanuma), and by drilling of a blind hole of second type (holes h2, Fig. 2(3), Kayanuma) between each of said three or four equidistant bores of first type (holes h2 are drilled after the first set of priority holes h1, where the holes h2 connects the holes h1, par. 41, Kayanuma).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and generate slots with an array of equidistant blind first and second holes. Doing so would have the benefit of being able to machine hard to cut material and reduce machining time by using the groove generating program to automatically calculate the number and order of holes based on a desired cusp height (par. 4 and 7, Kayanuma).
Regarding claim 7, Steinert does not teach wherein the sequence of drilling of holes or the distance between the central axes of said two nearby holes of first type or the distance between the central axes of the first type hole and an adjacent second type hole is predefined or determined using at least one optimization algorithm (program generation calculates the number of holes, overlapping, and the order of holes, par. 55, Fig. 6, Kayanuma).
Kayanuma teaches wherein the sequence of drilling of holes or the distance between the central axes of said two nearby holes of first type or the distance between the central axes of the first type hole and an adjacent second type hole is predefined or determined using at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and have the program generator calculate the sequence of drilling the holes. Doing so would have the benefit of being able to reduce machining time by using the groove generating program to automatically calculate the number and order of holes based on a desired cusp height (par. 4 and 7, Kayanuma).
Regarding claim 8, Steinert does not teach wherein a predefined sequence of drilling of holes takes into account maximum number of first type of holes to complete the needed geometry or feature of a geometry.
Kayanuma teaches wherein a predefined sequence of drilling of holes takes into account maximum number of first type of holes to complete the needed geometry or feature of a geometry (Eqn. 1-5 calculates the number of holes (N) based on the desired cusp height (H), par. 35, and then assigns priority groups based on the center distance of 2R + margin (i.e. non-overlapping holes) from the reference hole hr, Fig. 2 (1); where the desired cusp height is a feature of the geometry of the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and use the program generator account for the maximum number of first type holes. Doing so would have the benefit of being able to reduce machining time by using the groove generating program to automatically calculate the number and order of holes based on a desired cusp height (par. 4 and 7, Kayanuma).
Regarding claim 9, Steinert does not teach wherein the holes of first type are produced by using a first machining parameter set and that the holes of second type are produced by using a second machining parameter set.
Kayanuma teaches wherein the holes of first type are produced by using a first machining parameter set (the program generation device determines the machining order and position for each hole, par. 59; where machining parameter is interpreted to include any parameter associated with the drilling the holes, Kayanuma) and that the holes of second type are produced by using a second machining parameter set (the program generation device determines the machining order and position for each hole, par. 59; where machining parameter is interpreted to include any parameter associated with the drilling the holes, Kayanuma).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and by having the program generator determine the machining order for each type of holes. Doing so would have the benefit of being able to reduce machining time by using the groove generating program to automatically calculate the number and order of holes based on a desired cusp height (par. 4 and 7, Kayanuma).
Regarding claim 13, Steinert does not teach wherein at least one finishing machining step is applied, whereas the at least one finishing machining step comprises one or more of: EDM milling, EDM die sinking, a third type drilling holes and a lateral machining.
Kayanuma teaches wherein at least one finishing machining step is applied (where finishing step in its broadest reasonable interpretation is the machining step that brings the milled/drilled piece to its desired finished geometry; hole h3 are generated to achieve the desired cusp height, Kayanuma), whereas the at least one finishing machining step comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner and Kayanuma to incorporate the additional teachings of Kayanuma and apply a finishing step of using third type drilling holes. Doing so would have the benefit of being able to use a groove generating program to automatically calculate the number of holes h3 needed to reduce the cusp height to the desired height while keeping machining time at a minimum (par. 7 and 10, Kayanuma).
Regarding claim 18, Steinert in view of Kayanuma does not teach an electrical machining device or apparatus performing the electrical machining method according to claim 1.
However, Steinert does disclose that electrochemical or spark erosion can be used to drill the holes (par. 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an electrical machining apparatus to drill the holes as taught by Steinert.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Rozic (US 8286348).
Regarding claim 6, Steinert in view of Kayanuma teaches the electrical machining method according to Claim 1, drilling a plurality of holes of first type and by drilling of a hole of second type between said nearby holes of first type.
However, they do not teach wherein an aperture is generated by drilling a plurality of through holes of first type and by drilling of a through hole of second type between said nearby holes of first type.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Rozic and drill through holes along the flow passageway of the rotor. Doing so would have the benefit of reducing the manufacturing time and result in a less expensive manufacturing of bladed rotors (Col 1 lines 66-67 and Col 2 lines 1-2, Rozic).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Luo (US 20190143431 A1).
Regarding claim 11, Steinert in view of Kayanuma teaches the electrical machining method according to Claim 1, wherein the second type holes or a third type holes (holes h3) performed to remove generated cusp (where it is understood by the examiner that the holes h3 are generated by the program to reduce the cusp height created by h1 and h2 holes to the desired cusp height, par. 30).
However they do not teach between successive holes includes tool electrode movements direction perpendicular to the feed direction.
 between successive holes includes tool electrode movements direction perpendicular to the feed direction (after drilling the tool electrode undergo lateral orbiting, par. 69). Doing so had the benefit of removing the areas of the workpiece that were not satisfactorily machined (par. 69, Luo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Luo and include lateral orbiting. Doing so would have the benefit of removing the areas of the workpiece that were not satisfactorily machined (par. 69, Luo).
Regarding claim 16, Steinert in view of Kayanuma teaches the electrical machining method according to Claim 1, wherein that defects (cusps, Kayanuma) generated during roughing and semi-finishing operation are corrected by a set of process parameters (order and position of holes h3 for reducing the cusp heights, where the broadest reasonable interpretation of process parameters include the order the holes are drilled and their position, Kayanuma).
However, they do not teach that defects generated during roughing and semi-finishing operation are corrected by…lateral machining.
Luo teaches an EDM method where defects generated during roughing and semi-finishing operation are corrected by…lateral machining (lateral orbiting). Doing so had the benefit of removing the areas of the workpiece that were not satisfactorily machined (par. 69, Luo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Luo and include lateral orbiting. Doing so would have the benefit of removing the areas of the workpiece that were not satisfactorily machined (par. 69, Luo).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Grant (US 20090143885 A1) and Chen (US 20060138092 A1).
Regarding claim 12, Steinert in view of Kayanuma teaches the electrical machining method according to Claim 1, wherein the machining method is electrical discharge machining (spark erosion, par. 40, Steinert).
However Steinert in view of Kayanuma does not teach that a parameter set for each type of hole includes suited values of electrode wear compensations.
Grant teaches a control system for electrode discharge machining (par. 15) where the parameter set for each type of hole includes suited values of electrode wear compensation (tool wear rate, where the computer may analyze known process control parameters and calculate the process parameters while taking in account tool wear rate, par. 32; where process control parameter is interpreted to include the process of drilling of holes h1 and h2 taught by Kayanuma). Doing so would have the benefit of automating the formation of holes and process parameters that account for tool wear rate in order to obtain consistent geometries (par. 32 and 34).
Chen discloses an electrode wear compensation device that teaches that material, shape, dimensions, and working path affect electrode wear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Grant and Chen and include a control system that can calculate process parameters for hole drilling. Though Grant does not specifically teach an electrode wear parameter set for each type of hole, it is well known in the art that material, shape, dimensions, and working path affect electrode wear (par. 6, Chen) and wear compensation is updated for each hole that is drilled (Grant, par. 33). Combining the prior art would have the benefit of automating the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Haefner (US 5360957 A) and Beaumont (US 20060231530 A1).
Regarding claim 15, Steinert in view of Kayanuma does not wherein during drilling of each hole or during a finishing machining step a process information is stored and is correlated with the geometry location and depth information.
Haefner teaches an electrode discharge machining method wherein during drilling of each hole and/or during a finishing machining step the process information is stored and is correlated with the depth information (controller may store the position of the base, Col 7 line 9-10; where the position is associated with the electrode depth, Col 6 lines 14-16).
Beaumont teaches an EDM system wherein during drilling of each hole and/or during a finishing machining step the process information is stored and is correlated with the geometry location (the position coordinates of the machining points 44 are stored in a data storage device, Fig. 4; it is understood that the position coordinate is the Cartesian coordinates (X-Y) on the workpiece’s plane of the machining points, and the broadest reasonable interpretation of geometry location includes Cartesian coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Haefner and Beaumont and have controllers to record the electrode depth and coordinates of the drilled holes. Doing so would have the benefit of being able to switch machining tips and recalling the coordinates of previously drilled holes to further modify (Fig. 3-5, par. 16, Beaumont). Additionally, storing the drilled depth can help with updating for erosion .

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Asai (US 20130213941 A1).
Regarding claim 10, Steinert in view of Kayanuma do not teach wherein a parameter set of either types of holes have subsets for layered or multilayered or stacked or composite materials.
Asai teaches an EDM apparatus and method wherein a parameter set of either types of holes have subsets for layered or multilayered or stacked or composite materials. (the penetration determining duration is longer for machining stacked workpieces, par. 58; where the broadest reasonable interpretation of parameter set includes any parameter involved in machining the holes, which penetration determining duration is included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinert and Kayanuma to incorporate the teachings of Asai and include a penetration determining duration for machining stacked workpieces. Doing so would have the benefit of accurately determining when a stacked workpiece has been penetrated in order to prevent sagging at the edge of the hole (par. 3, Asai).
Regarding claim 17, Steinert in view of Kayanuma does not teach a control unit for electrical machining which is configured to control a tool for drilling holes according to claim 1. 
However, Asai teaches a control unit (machining control unit 20) for electrical machining which is configured to control a tool electrode electrode (machining control unit sends a command to the feeding mechanism to move the machining head with the electrode, par. 38) for drilling holes.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steinert and Kayanuma in view of Yousfi-Steiner (US 20120116722 A1).
Regarding claim 19, Steiner in view of Kayanuma discloses the electrical machining method of claim 1 wherein: the drilling is performed by electrical discharge machining using an electrode, except wherein the method further comprises: storing and analyzing process signals during drilling to detect defects in the workpiece; and removing the detected defects.
Yousfi-Steiner discloses a method of detecting defects for use in electrical discharge machining (par.4) wherein the method further comprises: storing and analyzing process signals during drilling to detect defects in the workpiece (abnormal discharges are monitored by looking at the discharge voltage, Col 2 lines 22-26; where abnormal discharges results in defects developing, Col 1 lines 59-61); and removing the detected defects (when abnormal discharges occur the machine modifies the parameter of the machining operation to restore the minimum rate of satisfactory discharges, Col 3 lines 1-5; where it is understood that when the gap condition is satisfactory this results in a satisfactory discharge, therefore it is understood by the examiner that when abnormal discharges (i.e. defects) occur the controller modifies the machining operation to get a satisfactory discharge (i.e. remove defect), Col 2 lines 65-68 and Col 3 lines 1-5).
.
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
Regarding the rejection under U.S.C 112(b), Applicant argues that the term “full material” is used throughout the specification of the application and the skilled practitioner would understand its meaning. 
The term “full” is recited once in the specification in para. 8, where it states “wherein the first type holes (1) are drilled into full workpiece material.” It is not sufficiently clear from the specification what “full” means, since it can have multiple interpretations. See 112(b) rejection for the various interpretation that “full workpiece material” can have. 
The examiner would respectfully suggest instead of using the term “full,” a limitation similar to –a location on the workpiece material that has not been previously drilled, including along the depth of the workpiece—could be considered.
Additionally, it is noted by the examiner that the broadest reasonable interpretation of “the workpiece entirely surrounds the radial circumference of the tool electrode” includes the workpiece surrounding the radial circumference of the tool electrode but not the entire length of the electrode. An example would be a hula hoop around a shaft could be interpreted as entirely surrounding the shaft, though it does not physically stretch the entire length of that shaft.

The terms “machining parameter,” “parameter set,” and “process parameter,” in claims 9-10, 12, and 16 renders the claims indefinite. The terms are not defined by the claim and the specification appears to use the terms interchangeably, see specification par. 75, 76, and 77. It is not clear if the terms are supposed to be referring to the same parameter set or a different one.
Regarding the rejection under U.S.C 102, Applicants argue that Luketic’s holes 20, 30, and 40 are just different sections of one stepped hole.
The examiner respectfully refer the Applicant to the 102 rejection above, specifically the attached Figs. 21 and 27 of Luketic which shows holes 20, 30, and 40 as separate holes. Holes 20 and 30 are drilled nearby each other without intersecting until at the distal end of the holes, Fig. 26. 

    PNG
    media_image5.png
    250
    306
    media_image5.png
    Greyscale

The holes 20 and 30 read on the limitation “the workpiece entirely surrounds the radial circumference of the tool electrode” because the broadest reasonable interpretation of “entirely surrounds the radial circumference” includes the workpiece surrounding the radial circumference of the tool electrode but not the entire length of the electrode. It can be seen 
Regarding the rejection under U.S.C 103, Applicants argue that Steinert does not disclose using electrical machining method for drilling holes and that Kayanuma does not disclose a drilling method for EDM but for conventional drilling, and therefore there is no motivation to combine.
The Examiner would respectfully refer Applicant to para. 40 of Steinert where he says, “In one embodiment, the pressure side and/or suction side of one or more, in particular all blades are/is produced by contactless, in particular electrochemical or spark-erosion.” It is understood by the Examiner that Steinert is disclosing a method of manufacturing blade channels through drilling bores, and therefore, when he states “in one embodiment….all blades are/is produced by contactless, in particular electrochemical or spark-erosion,” he is referring to his teachings of drilling the bores.
The Applicant is correct in that Kayanuma discloses a drilling sequence/method for conventional drilling. However, Kayanuma discloses in par. 4 that the method of continuous drilling is known for forming grooves in hard to cut material. While, Kayanuma does not disclose EDM machining, one of ordinary skill in the art would be able to see that Kayanuma teaches a method of drilling in hard to cut materials and apply it to EDM machining of holes in hard to cut material. 
However, the Examiner notes that most EDM machining for deep holes and honey comb patterns, which currently reads on claim 1, do not teach about the benefit of drilling separate holes in order to obtain an even erosion in the tool electrode. If the Applicants brought in more teachings specific to electrical machining in the claims it may overcome the U.S.C 103 rejection.
Regarding the newly added claim 19, see U.S.C 103 rejection Steinert in view of Kayanuma and Yousfi-Steiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SIMPSON A CHEN/               Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761